Title: Charles Sigourney to James Madison, 8 September 1828
From: Sigourney, Charles
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Hartford, Connt.,
                                
                                Sept. 8. 1828.
                            
                        
                        
                        I do myself the pleasure to transmit you herewith a copy of an able & interesting sermon, recently
                            delivered in this City, by the Revd. Dr Wainwright of N. York, on the occasion of forming the "African Mission School
                            Society," in this place. This will be accompanied by sundry printed documents, explaining the nature & object of
                            the establishment proposed. I think you will be gratified in learning the principles, & the plan of this
                            Institution, in which the double object is proposed, 1st. of extending the blessings of civilization &
                            Christianity to the untutored, & pagan children of Africa, & 2d. of opening, widening, & deepening
                            the outlet, thro’ which may be discharged, at the same time, the rapidly accumulating excess of the black population of
                            our Country. In this way may we hope to be freed, in time, from the awful, altho’ now unknown, evils we are threatened
                            with, not magnified, I fear, by the obscurity thro’ which they are beheld, from the continuance, & growth of this
                            source of internal disquiet. I am persuaded I am safe in saying there is among the liberal, the candid, the patriotic,
                            & the intelligent of our Country but one opinion on this subject. It is true that the rash & intemperate
                            may, in their overheated zeal, indulge themselves in sentiments their cooler judgement would disapprove, & local
                            interests, or sectional prejudices may, for a while, bias the minds even of some portion of the more thinking part of the
                            Community. But the good Sense of our Country must finally prevail, and I have little doubt will result, in time, in an
                            union of sentiment & effort to accomplish the entire emancipation of our whole Country from the evil sins
                            unhappily laid upon it, if possible to be effected. Among the instruments which offer themselves for use towards so
                            desirable an end is the African Mission School just established in this place, which I trust Providence, & our
                            Country will smile on. It received, while he was living, the decided approbation of Mr. Ashmun, the late Governor of
                            Liberia, who died but a few days since in New Haven. And we should be glad to receive for education even now, a number of
                            young men coming within the limited age, & already prepared in part by the possession of some instruction,
                            & a sedate, prudent, & religious character, with a disposition to devote their acquirements to the good of
                            their own race. They are not easily found here.
                        The visit I had the opportunity of making in Virginia in May 1825, at which time, in company with Mrs S., I
                            had the pleasure of seeing Mrs. Madison & yourself at Montpelier, has long been a subject of pleasing
                            recollection. Few things contribute more to produce good understanding, among the different, & remote members of
                            our extensive confederacy, than a mutual interchange of personal communication. The mind is disabused of its prejudices.
                            Its erroneous opinions are corrected. And we learn to esteem, & to think kindly of, those, towards whom, before,
                            we had been accustomed to entertain the feelings of strangers. Altho’, myself, without any unfavourable prepossessions, on
                            account of those local points of difference which have so long agitated the minds of our
                            countrymen, it is certain I returned from Virginia with a heightened feeling of respect for her character. The
                            opportunities I had of visiting your University, in the neighbourhood of which I spent some days, & of forming
                            acquaintance with some of the gentlemen engaged therein, were highly gratifying to me, & have given rise to an
                            interest I have since continued to feel in it’s welfare. I take this opportunity, therefore, to ask of you the favour to
                            give me information on the two following points.
                        When at the University, I saw in the possession & use of Dr. Bläeterman a manuscript essay towards
                            facilitating instruction in the Anglo Saxon & other dialects of the English language, by our late lamented friend
                            Mr. Jefferson, & prepared for the use of the University. I wish to know if this has ever been printed, or is
                            intended to be; & if so, to be refer’d to where some copies of it may be procured. The opportunity was not
                            afforded me, at the time I saw it, of making that examination of it I could have wished. But I have long thought the
                            interests of literature, as regard the structure, & etymology, the use, & accurate understanding, of the
                            English language, would be promoted by a more general attention to that language which furnishes most of the roots of our
                            own, by making it uniformly a subject of tuition in our Colleges, and particularly by a publication of the kind in
                            question, which might be used as a text book, by all who were desirous of investigating this branch of philology. If
                            anything of the kind, therefore, has been compiled, & is in print, or likely to be, I should be pleased to know
                            it, that I may take the necessary measures for procuring it.
                        I read, last winter I think, the account of the mode pursued in your collegiate examinations, for testing the
                            comparative proficiency of your students, by propounding written questions, & requiring written answers. In some
                            departments of study this may, doubtless, be more useful & thorough than oral examination. And yet I was at a loss
                            to account for some things concerning which I felt desirous of receiving explanation. Is this mode applied to all branches
                            of instruction? If so, how do you proceed in the higher branches of mathematicks, especially where geometrical
                            demonstrations are involved? If the questions are to be propounded, at the same time, to from fifty to 100 students, as
                            may well be the case, in order to the precise expression & certain conception of them, they should be on paper,
                            are they, therefore, printed, or in manuscript? If printed, how do you prevent their being, to a limited degree,
                            published, by the access the students may have to the U. press, or their influence, in one way or another, with those who
                            conduct its mechanical operations? This mode of examination I am aware is adopted, but to what extent I do not
                            certainly know, at one if not both the Universities in England, & altho confessedly it may be the most effectual,
                            bringing diffidence & bold effrontery to the same level, & leaving no means of distinction but real
                            attainments & mental power, yet must, at the same time be productive of the most trouble to those who have the
                            charge of it--is it objected to on that ground by the professors, or any others? The increase of labour thus required,
                            most probably, would render this mode objectionable to the professors in some of our Colleges, who might have little
                            disposition to make increased efforts to compress the multum in parvo, when their present labours met but
                            an inadequate compensation from the scanty funds of the institutions they Served.
                        The connexion I have with the Collegiate institution in this place must be my apology for urging these
                            queries upon your attention; & if there be any printed lists of the interrogatories, used on the occasions above
                            refer’d to, I would ask the favour of having a few of them sent me as specimens.
                        I sincerely hope your University may succeed equal to your highest expectations, & become, as was
                            anticipated by it’s early friends, the ornament & the pride of your state. If you could induce Dr. Emmett,
                            & Professor Bonnycastle to examine your beautiful* & interesting lime stone caves, minutely &
                            thoroughly, & give the publick the result of their examinations in some scientific papers, with charts of the
                            extent & course of the excavations, they would confer a favour on all who felt an interest in geological
                            investigations, & add to their own reputation, & the credit of the Institution with which they are
                            connected.
                        The College, which was established here in 1823/4, under the general patronage of the Episcopal Church,
                            & of which Bishop Brownell is the president, has grown from a very humble beginning to, I am happy to say, a state
                            of high respectability. The number of students will amount, at the approaching term, to about ninety. Its library
                            & collections for illustrating the natural sciences are very respectable. And from it’s contiguity to, &
                            easy Communication with, the large Cities in our neighbourhood, in the midst of an industrious, economical, reflecting,
                            & highly moral population, it must become a place of great resort for the education of youth, whose parents may
                            deem it prudent to send them to a distance from the temptations, dissipation, & vices of a populous City.
                        Mrs. Sigourney begs to be united with me in a respectful remembrance to Mrs. Madison, while I remain with my
                            best wishes for your health & happiness, & the prolongation of your valuable life, most respectfully
                            & sincerely yours
                        
                        
                        
                            
                                Charles Sigourney
                            
                        
                    * from the elegant specimens of carbonate of lime found therein in the form of stalactites. 